Exhibit 10.1

M.D.C. HOLDINGS, INC.

2013 EXECUTIVE OFFICER PERFORMANCE-BASED COMPENSATION PLAN

Article I

Establishment And Administration Of Plan

A. The Compensation Committee (the “Committee”) of the Board of Directors of
M.D.C. Holdings, Inc., (the “Company”) hereby establishes the following 2013
Executive Officer Performance-Based Compensation Plan (the “Plan”) to provide
additional incentive to improve the Company’s financial results to eligible
employees responsible for management of the Company. Amounts paid pursuant to
this Plan that are based upon attainment of performance objectives are intended
to qualify as performance-based compensation under Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations and other
guidance promulgated thereunder (the “Code”).

B. This Plan replaces the Executive Officer Performance Based Compensation Plan
originally approved by the Company’s stockholders at the Company’s 1994 Annual
Meeting of Stockholders, as subsequently amended and reapproved by the Company’s
stockholders at the Company’s 2008 and 2012 Annual Meetings of the Stockholders.

C. For purposes of administering and interpreting this Plan, the Committee shall
consist solely of at least two “outside directors” within the meaning of Code
Section 162(m). The Committee shall administer and interpret the Plan such that
amounts paid hereunder qualify as performance-based compensation within the
meaning of Section 162(m) of the Code. The Committee shall have exclusive
authority to establish one or more Performance Objectives for any fiscal year.

D. The Plan shall be submitted for approval by the Company’s stockholders in
accordance with Delaware law. No payment shall be made under the Plan prior to
approval of the Plan by the Company’s stockholders as required by Section 162(m)
of the Code.

Article II

Definitions

For purposes of this Plan:

A. “Covered Employees” shall mean the following individuals entitled to bonus
payments under the Plan: Larry A. Mizel, the Company’s Chairman of the Board and
Chief Executive Officer, and David D. Mandarich, the Company’s President and
Chief Operating Officer.

B. The “Performance Goal” shall be a written goal for the achievement of one or
more Performance Objectives approved by the Committee in respect of a particular
fiscal year, which is established by the Committee (i) while the outcome for
such Performance Objective for that fiscal year is substantially uncertain and
(ii) not more than 90 days after the commencement of the fiscal year.

C. The “Performance Objectives” for any year shall be determined by the
Committee. The Performance Objective shall be based upon one or more of the
following criteria: (1) EBITDA; (2) adjusted pre-tax income; (3) net income;
(4) operating income; (5) earnings per share of the

 

A-1



--------------------------------------------------------------------------------

Company or an identifiable business segment; (6) book value per share;
(7) stockholders’ equity; (8) adjusted pre-tax return on stockholders’ equity;
(9) expense management; (10) total shareholder return; (11) return on investment
before or after the cost of capital; (12) improvements in capital structure;
(13) profitability of the Company or an identifiable business segment, unit or
product; (14) maintenance or improvement of profit margins; (15) stock price;
(16) market share; (17) revenues or sales; (18) costs; (19) cash flow;
(20) working capital; (21) changes in net assets, whether or not multiplied by a
constant percentage intended to represent the cost of capital; (22) return on
assets; (23) debt ratings; (24) debt or net debt to EBITDA ratio; (25) debt or
net debt to total capital ratios; (26) debt or net debt to equity ratios;
(27) gross margins; (28) closings/deliveries; (29) net orders/growth; (30) SG&A
and expense management; (31) procurement of land/well located lots;
(32) operating margins; (33) mortgage capture rates; (34) acquisitions/entrance
into new markets; (35) inventory turnover; (36) liquidity; (37) interest
coverage; (38) cost targets, reductions and savings; (39) productivity and
efficiencies; (40) strategic business criteria; (41) human resources management;
(42) supervision of litigation; (43) economic value added; (44) customer
satisfaction; (45) credit rating; (46) debt to equity; (47) cash to debt;
(48) inventory; (49) land and other asset acquisitions; (50) debt management;
(51) new debt issues; (52) debt retirement. The foregoing criteria may relate to
the Company, one or more of its subsidiaries, divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or other industries, or any
combination thereof, as the Committee shall determine.

Article III

Performance-Based Compensation

A. The payments provided for in this Plan shall be paid only in the event that
the Performance Goal established by the Committee for that fiscal year is
achieved, in which case the Covered Employees shall receive the amount of
compensation provided in Paragraph B of Article III.

B. If the Performance Goal for that fiscal year is achieved, each of the Covered
Employees shall receive, in accordance with the terms of this Plan, no more than
one percent (1%) of Total Assets as set forth on the Company’s balance sheet at
the end of the most recent fiscal year.

C. The Committee shall have no discretion to increase the amount of any payment
determined pursuant to this Plan. The Committee, however, may, in its sole
discretion, reduce the amount otherwise payable to any Covered Employee for any
fiscal year.

D. This Plan shall be effective for fiscal years of the Company commencing after
December 31, 2012.

Article IV

Payment

A. Any amounts to be paid pursuant to Paragraph B of Article III of this Plan
shall be payable, in the Committee’s sole discretion, in cash and/or Common
Stock; provided that no more than 20% of the amount paid to any Covered Employee
for any fiscal year pursuant to this Plan shall be paid in Common Stock. The
maximum number of shares of Common Stock available for issuance pursuant to
Article IV of this Plan is 1,000,000 and the maximum number of such shares that
may be issued to any one person is 1,000,000. If the Committee elects to pay any
amount pursuant to Paragraph B of Article III of this Plan in Common Stock, such
Common Stock shall be valued at the average closing price of

 

A-2



--------------------------------------------------------------------------------

the Company’s Common Stock on the New York Stock Exchange for the 31 trading
days preceding the date (the “Certificate Date”) the Committee certifies in
writing (i) that the Performance Goal has been achieved; and (ii) the factors on
which the Performance Goal is based, as required by the following paragraph. If
such trading value is not available for any reason, the Common Stock issued
pursuant to this Plan shall be valued at its fair market value as of the
Certificate Date as determined by the Committee. The Company shall use its best
efforts to cause any shares of Common Stock to be issued pursuant to this Plan
to be registered pursuant to the Securities Act of 1933 and regulations
thereunder and any appropriate state securities laws and regulations within 180
days of the issuance of such shares of Common Stock.

B. The Company shall make payment to each of the Covered Employees as promptly
as practicable after the end of each fiscal year, but in no event later March 15
of the calendar year following the fiscal year to which such bonus relates.
Before any payment is made for a fiscal year pursuant to the Plan, the Committee
shall certify in writing that the Performance Goal for such fiscal year was
achieved.

Article V

Miscellaneous

A. This Plan may be terminated or amended at any time by the Committee with or
without the consent of any Covered Employees, provided that in no event shall
the Committee amend the plan in a manner that would cause amounts payable
hereunder to cease to be “performance based compensation” within the meaning of
Code Section 162(m).

B. This Plan is established with the intent that amounts payable hereunder
qualify as “performance based compensation”, and any provision of this Plan
which is determined to be contrary to or in conflict with any such requirement
shall be modified to the extent necessary so as to comply with all such
requirements.

C. Any payments made pursuant to this Plan shall be in addition to the base
salaries and other compensation or benefits paid or provided to the Covered
Employees, and in no event shall this Plan cause such base salaries and benefits
to be reduced or forfeited.

D. The Plan shall be unfunded, and the Company shall not be required to
segregate any assets which may at any time be awarded under the Plan. Any
liability of the Company to any person with respect to any amount under the Plan
shall be based solely upon any contractual obligations which may be created by
the terms of the Plan or any agreement with respect to payment of any amounts
under the Plan. No such obligation of the Company shall be deemed to be secured
by any pledge of, or other encumbrance on, any property of the Company.

ARTICLE VI

Section 409A

Notwithstanding anything contained in the Plan to the contrary, the time and
form of payment that is subject to the limitations imposed by Section 409A of
the Code shall comply with the requirements of Section 409A of the Code. Amounts
payable pursuant to this Plan are intended to constitute “short-term deferrals”
within the meaning of Code Section 409A, and the Plan shall be interpreted and
administered consistent with this intent.

 

A-3